 


113 HR 2175 RH: World War II Memorial Prayer Act of 2014
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 373 
113th CONGRESS 2d Session 
H. R. 2175 
[Report No. 113–500] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2013 
Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Natural Resources 
 

June 30, 2014
Additional sponsors: Mr. Chabot, Mr. Yoder, Mr. Flores, Mr. Nunnelee, Mr. Holding, Mr. Nugent, Mr. Calvert, Mr. Barr, and Mr. Forbes

 
June 30, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on May 23, 2013 
 
 
 
 
A BILL 
To direct the Secretary of the Interior to install in the area of the World War II Memorial in the District of Columbia a suitable plaque or an inscription with the words that President Franklin D. Roosevelt prayed with the United States on June 6, 1944, the morning of D-Day. 
 
 
1.Short titleThis Act may be cited as the World War II Memorial Prayer Act of 2014.  
2.Placement of plaque or inscription at world war II memorialThe Secretary of the Interior— 
(1)shall install in the area of the World War II Memorial in the District of Columbia a suitable plaque or an inscription with the words that President Franklin D. Roosevelt prayed with the United States on June 6, 1944, the morning of D-Day;  
(2)shall design, procure, prepare, and install the plaque or inscription referred to in paragraph (1); and  
(3)may not use Federal funds to prepare or install the plaque or inscription referred to in paragraph (1), but may accept and expend private contributions for this purpose.  
3.Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the plaque within the area of the World War II Memorial.  
 
 
June 30, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
